UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2109


In Re:   KEVIN LAMONT WALKER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (4:05-cr-00005-RBS-JEB-1)


Submitted:   December 16, 2010              Decided:   December 27, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Lamont Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Lamont Walker petitions for a writ of mandamus

seeking an order compelling the district court to resentence

him.      We    conclude       that       Walker     is    not    entitled       to    mandamus

relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.              Kerr    v.    United      States

Dist.     Court,       426    U.S.        394,   402      (1976);       United    States         v.

Moussaoui,       333    F.3d    509,       516-17       (4th     Cir.    2003).        Further,

mandamus       relief    is    available         only     when    the    petitioner        has   a

clear right to the relief sought.                       In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

               Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Walker is not available by way of mandamus.

Accordingly,         although        we    grant     leave       to     proceed       in   forma

pauperis,       we     deny    the    petition       for       writ     of    mandamus.          We

dispense       with     oral     argument          because       the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              PETITION DENIED




                                                 2